DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the application filed on 04/26/2018.
Claims 1-27 are pending and have been examined.
Claims 1-27 are rejected.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed on 04/27/2018, have been received, entered into the record, and considered. See attached form PTO-1449

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. (US 20050165594 A1), hereafter referred to as Chandra, in view of Allen et al. (US 20160306791 A1), hereafter referred to as Allen, and further in view of Zhang et al. (NPL: SDG multiple fault diagnosis by real-time inverse inference), hereafter referred to as Zhang.

Regarding claim 1, Chandra teaches a method for establishing an expert system in a computer system comprising: 
a) establishing a plurality of nodes, each indicating a property in a system, wherein each node comprising: i) a default value, ii) an assigned value, and iii) a unique node identifier (Chandra: ¶[0009], “The knowledge base includes a multiplicity of nodes representative of biological elements and relationship descriptors describing relationships among the nodes and characterizing properties of the nodes and relationships”. ¶[0042], “Each node may have a plurality of relationship descriptors defining multiple attributes of that node.” ¶[0099], “Each predicted value is compared to the actual values to determine how closely the predictions explain the lab data”, here, knowledge base is representing as expert system, multiple attributes of nodes include value and identifier, actual value is representing as default value, and predicted value is representing as assigned value);
b) establishing a plurality of connections, each connection connecting a source node to a target node, wherein each connection further comprises impact data indicating an impact that the assigned value of the source node has on the assigned value of the target node (Chandra: ¶[0106], “A knowledge base, pathway, or group of pathways can be displayed visually as a graph of nodes connected by connections representing biological relationships between and among nodes”. ¶[0055], “A merged graph is generated by merging together all of the pathways traversed up to a specific length in the case of a radial search or by merging the set of pathways that link any of the source nodes to any of the target nodes”, here, the set of pathways that link any of the source nodes to any of the target nodes is representing an impact that the assigned value of the source node has on the assigned value of the target node);
c) receiving a first input value for a first input node (Chandra: ¶[0042], “Each node may have a plurality of relationship descriptors defining multiple attributes of that node”. ¶[0054], “one starts a radial pathfinding search from each one of the start nodes”, here, attribute of the start node is representing first input value of the first node);
d) determining potential root cause nodes for the input node by i) selecting the first input node as a selected node with the first input value as a selected value, ii) identifying a set of connections having the selected node as the target node, iii) Chandra: ¶[0013], “a selected node upstream through a path of relationship descriptors to discern a node which is hypothetically responsible for the experimentally observed changes in the biological system”. ¶[0083], “through relationship descriptors along a path defined by at least one potentially causative node or at least one potential effector node to discern one or a group of pathways hypothetically linking the selected target nodes”. ¶[0064], “The process may be repeated for as many steps as desired, annotating nodes in the knowledge base or assembly according to their possible role in the causation of the observed changes”, here, a node is representing as root or input node, a selected node includes selected value, a group of pathways are representing as a set of connections, potentially causative node or potential effector node is representing as having impact data of causing to the selected node, and the process may be repeated as many steps as desired is representing as recursively applying steps until the respective root values are identified);
e) performing effect propagation to evaluate the impact of the root nodes having the root values on other nodes (Chandra: ¶[0058], “Logical simulation refers to a class of operations conducted on a knowledge base wherein observed or hypothetical changes are applied to one or more nodes in the knowledge base and the implications of those changes are propagated through the network based on the causal relationships expressed as assertions in the knowledge base”, here, propagation through the network based on the causal relationship is representing as propagation that impact having root nodes and other nodes);
f) combining the evaluations of step d) and e) into a causation scenario (Chandra: ¶[0102], “to evaluate data sets not present in a global repository at the time of the original assembly construction (e.g., to retest a hypothesis based on new experimental data), to hypothesize pathways and discern complex and subtle cause and effect relationships within a biological system”, here, cause and effect relationship is representing as a causation scenario); and
g) presenting the causation scenario (Chandra: ¶[0102], “to hypothesize pathways and discern complex and subtle cause and effect relationships within a biological system”, here, cause and effect relationship is representing as a causation scenario).

Although, in ¶[0083, 0097, and 0106], Chandra describes a set of connections, but does not distinctly disclose:
iii) identifying a subset of connections having impact data capable of causing a change from the default value of the selected node to the selected value in the selected node, iv) identifying, for the subset of connections, source nodes and source node assigned values sufficient to cause the selected value in the selected node, v) recursively applying steps d)ii) through d)iv) with the identified source nodes as the selected node until root - 38 - nodes and their respective root values are identified that have no source nodes identified in step d)iv).
However, Allen teaches:
a subset of connections having impact data capable of causing a change from the default value of the selected node to the selected value in the selected node, iv) identifying, for the subset of connections, source nodes and source node assigned values sufficient to cause the selected value in the selected node, v) recursively applying steps d)ii) through d)iv) with the identified source nodes as the selected node until root - 38 - nodes and their respective root values are identified that have no source nodes identified in step d)iv) (Allen: ¶[0038], “Based on the strengths of the edges in the logical graph, nodes associated with edges having strengths meeting pre-defined criteria may be selected as a subset of nodes for consideration as to whether to request additional information from a user…a subset of nodes may be identified/selected”. ¶[0039], “Having identified a subset of nodes for further consideration, characteristics of the nodes themselves, and the structure of the area of the logical graph associated with the nodes, may be evaluated to identify/select nodes for requesting additional information from a user”. ¶[0192], “calculating the relevance strength value for the edge connecting the node to its neighboring node along the chain of nodes up to the root node. Thus, a node of interest may have multiple edges and multiple different strength values associated with these edges, with the particular strength value evaluated being dependent upon the route taken to the root node”, here, the subset of nodes in the logical graph includes subset of connections because nodes includes multiple edges, and value for the edge connecting the node to its neighboring node along the chain of nodes up to the root node is representing as select/identify the respective root values of the root nodes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for establishing Chandra with identifying a subset of connections of the selected node of Allen to identify the respective root values of the root node.
One would be motivated to do so to provide performance improvements in a reasoning system. More particularly, since the changes to the logical parse are stored as individual transactions within a knowledge base, with each transaction is accomplished to maintain a record of knowledge contributed by a particular reasoned. As a result, performance is improved by providing a clear indication of an end of the iterative process through the identification of empty transactions as a terminating state for the iterative process (Allen: ¶[0186]).

Although, in ¶[0058], Chandra describes propagation through the network based on the causal relationship, but does not distinctly disclose:
e) performing effect propagation to evaluate the impact of the root nodes having the root values on other nodes.
However, Allen teaches:
e) performing effect propagation to evaluate the impact of the root nodes having the root values on other nodes (Allen: ¶[0046], “this logical representation comprises a logical graph (logical tree structure representation) utilizing pre-defined logical operators and knowledge propagation rules for propagating knowledge from one node to another based on the pre-defined logical operators”, here, utilizing knowledge propagation rules from one node to another is representing as performing effect propagation of the root nodes on the other nodes).
Chandra with utilizing propagation rule of the root nodes having the root values of the other nodes of Allen to perform effect propagation of the root nodes to other nodes.
One would be motivated to do so to ease of understanding the knowledge base logical graph generated by propagation rule and the improvements made by the mechanisms that utilizes for performing natural language processing operations utilizing such a logical graph or logical tree structure representation of logical relationships between portions of textual content (Allen: ¶[0046-0047]).

Although, in ¶[0055], Chandra in view of Allen describes source nodes, but does not distinctly disclose:
d) determining potential root cause nodes for the input node.
However, Zhang teaches:
d) determining potential root cause nodes for the input node (Zhang: Page 175, Section: 2.1.1, “diagnosis in SDG models and these will be used in the following discussion on diagnosis mechanism. These important concepts are: root node (root cause), pattern, valid node, consistent, consistent path, cause and effect graph, consistent rooted tree. Root node: In the SDG graph model, root node is the node which represents the fault origins and in some papers, it is called root cause or fault”, here, root node is representing as root cause node).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for establishing Chandra in view of Allen with root cause node of the input value of Zhang to determine potential root cause nodes.
One would be motivated to do so to make the consistent representation of fault propagation capability. If the product of the values between the forward node (cause node) and the backward node (effect node) equals the branch value, then this branch is consistent. From the view of fault propagation, the faults can be propagated through these kinds of branches (Zhang: Page 175, Section: 2.1.1).

Regarding claim 2, Chandra in view of Allen in view of Zhang teaches the method of claim 1 as discussed above and Chandra further teaches:
wherein the step of receiving the first input value for the first input node comprises receiving a set of input values for a set of input nodes; further wherein the first input value is a non- default input value; and still further wherein a second input value for a second input node is a default value (Chandra: ¶[0042], “Each node may have a plurality of relationship descriptors defining multiple attributes of that node”. [0054], “one starts a radial pathfinding search from each one of the start nodes”. [0084], “one node of the pair of nodes is then selected for perturbation. Starting at the virtually perturbed node, a logical simulation is then performed forward within the knowledge base, through a path of relationship descriptors describing potentially affected nodes to discern the extent to which the simulated perturbation generates a predicted effect on the other node of the pair of nodes”, here, attribute of start node is representing as first input value which is non-default value of first input node, and other node of the pair is representing as second input node).

Regarding claim 3, Chandra in view of Allen in view of Zhang teaches the method of claim 2 as discussed above and Chandra further teaches:
wherein the assigned value of each node is an assigned numeric value, and each node further comprises a discrete value selected from a set of possible discrete values for the node, the discrete value being determined from the assigned numeric value (Chandra: ¶[0045], “Relationship descriptors represent biological relationships between biological entities represented by nodes and contain each fact within a knowledge base. Relationship descriptors represent facts relating existing objects in a system, or a fact about one object in the system and some literal value, or any combination thereof”. ¶[0099], “Each predicted value is compared to the actual values to determine how closely the predictions explain the lab data”, here, a fact about one object in the system and literal value literal value are representing as numeric value and discrete value of the nodes, and relationship between fact and literal value is representing as discrete value is determined from numeric value).

Regarding claim 4, Chandra in view of Allen in view of Zhang teaches the method of claim 3 as discussed above and Zhang further teaches:
wherein the discrete value is determined using predetermined divisions that divide the assigned numeric value into the set of possible discrete values (Zhang: Page 185, Section: 5.3.2, “the diagnosis results of this case should be divided into two parts”, here, diagnosis results are divided into two parts is representing as value is divided into numeric value and discrete value).

Regarding claim 5, Chandra in view of Allen in view of Zhang teaches the method of claim 3 as discussed above and Chandra further teaches:
wherein the impact indicated by the impact data is determined by the discrete value for the source node (Chandra: ¶[0077], “the hypothetically responsible source node, through a path of relationship descriptors describing potentially affected nodes to discern the extent to which the simulated perturbation of the hypothetically responsible source node generates the experimentally observed change in the target node”, here, potentially affected source node generates the experimentally observed change in the target node is representing as impact data is determined by the discrete value for the source node).

Regarding claim 6, Chandra in view of Allen in view of Zhang teaches the method of claim 5 as discussed above and Chandra further teaches:
wherein the impact indicated by the impact data for a particular discrete value is determined by a probability analysis (Chandra: ¶[0087], “the probability algorithm evaluates a hypothesis and assigns that hypothesis a score based on the number of predicted, number of observed, and number of contrary outcomes”, here, probability algorithm evaluates a score based on the number is representing as impact data for a particular discrete value is determined by a probability analysis).

Regarding claim 7, Chandra in view of Allen in view of Zhang teaches the method of claim 6 as discussed above and Chandra further teaches:
wherein the probability analysis is based on a plurality of percentage/delta pairs for the particular discrete value (Chandra: ¶[0087], “The algorithm calculates a concurrence of events (the number of correct/incorrect outcomes compared to chance) and a measure of richness (statistical significance compared to random) for each measurement”, here, probability algorithm calculates the number of correct/incorrect outcomes is representing as percentage for the particular discrete value).

Regarding claim 8, Chandra in view of Allen in view of Zhang teaches the method of claim 3 as discussed above and Chandra further teaches:
wherein the impact varies for each of the discrete values, further wherein probabilities are assigned to different impacts for a single discrete value, and further wherein the root nodes each have a root probability for having their respective root value (Chandra: ¶[0087], “The probability scores for two hypotheses are compared to determine which hypothetical relationship has the highest probability of representing real biology. The pathway outcomes for two related factors may also be compared to determine which nodes and relationship pathways are unique to each factor and where their paths overlap”, here, the probability scores for two hypotheses are compared to determine which hypothetical relationship is representing as impact data for the particular discrete value is determined by the probability analysis).

Regarding claim 9, Chandra in view of Allen in view of Zhang teaches the method of claim 8 as discussed above and Chandra further teaches:
further wherein the causation scenario is assigned an absolute probability by multiplying the root probability by the probability of the connections in the scenario having sufficient impact on their target nodes to cause the non-default input value for Chandra: ¶[0087], “The probability is the product of the concurrence and richness scores. The probability scores for two hypotheses are compared to determine which hypothetical relationship has the highest probability of representing real biology. The pathway outcomes for two related factors may also be compared to determine which nodes and relationship pathways are unique to each factor and where their paths overlap”. ¶[0084], “one node of the pair of nodes is then selected for perturbation. Starting at the virtually perturbed node, a logical simulation is then performed forward within the knowledge base, through a path of relationship descriptors describing potentially affected nodes to discern the extent to which the simulated perturbation generates a predicted effect on the other node of the pair of nodes”. ¶[0050], “The hypothesis can be tested with further experiments conducted, combined with other models or networks, refined, verified, reproduced, modified, perfected, corrected, or expanded with new nodes and new relationships based on manual or computer aided analysis of new data”, here, product is representing as multiplying the root probability and pair of nodes are representing as first and second input nodes with respective default and non-default value).

Regarding claim 10, Chandra in view of Allen in view of Zhang teaches the method of claim 8 as discussed above and Chandra further teaches:
wherein multiple causation scenarios are presented, with each causation scenario having its own absolute probability, further wherein each causation scenario has a relative probability determined by comparing that scenario's absolute probability to the absolute probabilities of the other causation scenarios (Chandra: ¶[0087], “The probability scores for two hypotheses are compared to determine which hypothetical relationship has the highest probability of representing real biology”. ¶[0110], “a set of rules which follow the causal relationships expressed in the knowledge base… The results of the forward simulation represent the overall predicted results”, here, causal relationship is representing as causation scenarios and the highest probability is representing as absolute probability, and determine the hypothetical relationship is representing as comparing the scenarios).

Regarding claim 11, Chandra in view of Allen in view of Zhang teaches the method of claim 3 as discussed above and Chandra further teaches:
wherein a default node represents a first property in the system and has a first set of possible discrete values, wherein a conditional node representing the same first property in the system and has the same first set of possible discrete values, and further wherein the conditional node further comprises a different relationship between the first set of possible discrete values and the assigned numeric value, and still further wherein the conditional node comprises applicable conditions indicating node identifiers and values that must exist for the conditional node to supersede the default node (Chandra: ¶[0024], “relationship descriptors represent the condition, location, source, amount, or substructure of a molecule. Relationship descriptors also may be used to represent biological structure, physiological condition, trait, phenotype, biological process, clinical data, medical data, or disease data and chemistry. A particular relationship descriptor also corresponds to an epistemological relationship between a pair of nodes. Relationship descriptors are represented as case frames”. ¶[0047], “A further attribute of a relationship descriptor is its trust score, a measure of the level of confidence that the relationship descriptor reflects truly representative, real biology and is reproducible. Relationship descriptors can also be selected on the basis of a trust score. A minimum threshold is set and any relationships meeting or exceeding the threshold are selected”, here, relationship node is representing as conditional node that includes the property of discrete values, and a set of selected relationship descriptors exceeding is representing as conditional node to supersede the default node).

Regarding claim 12, Chandra in view of Allen in view of Zhang teaches the method of claim 11 as discussed above and Chandra further teaches:
wherein a default connection and a conditional connection both connect the same source node to the same target node, wherein the conditional connection has different impact data than the default connection, and still further wherein the conditional connector comprises applicable conditions indicating node identifiers and values that must exist for the conditional connector to supersede the default connector (Chandra: ¶[0106], “a graph of nodes connected by connections representing biological relationships between and among nodes”. ¶[0055], “A merged graph is generated by merging together all of the pathways traversed up to a specific length in the case of a radial search or by merging the set of pathways that link any of the source nodes to any of the target nodes”. ¶[0052], “An algorithm for discovering this information can start from a particular node and find all nodes that are connected to the node for a predetermined number of steps removed from the node”, here, connection is representing as default and conditional connection, the node for a predetermined number of steps removed is representing as the conditional connector supersede the default connector).

Regarding claim 13, Chandra in view of Allen in view of Zhang teaches the method of claim 2 as discussed above and Zhang further teaches:
wherein multiple root cause nodes are identified and divided into a plurality of presented causation scenarios (Zhang: Page 174, “SDG is a graph model and consists of a series of nodes and directed branches. This is a qualitative model which is used to describe and represent the causal relations between process parameters in the system”. Page 175, Section: 2.1.1, “Root node: In the SDG graph model, root node is the node which represents the fault origins and in some papers, it is called root cause or fault”. Page 185, Section: 5:3:2, “the diagnosis results of this case should be divided into two parts”, here, causal relation is representing as causation scenario).

Regarding claim 14, Chandra in view of Allen in view of Zhang teaches the method of claim 13 as discussed above and Chandra further teaches:
wherein a single causation scenario comprises multiple root causes, wherein the multiple root causes are required for the impact of the identified source nodes to be sufficient to cause the first input value for the first input node (Chandra: ¶[0042], “Each node may have a plurality of relationship descriptors defining multiple attributes of that node”. ¶[0054], “one starts a radial pathfinding search from each one of the start nodes”. ¶[0061], “Each unique causal path identified by either forward logical simulation or backward logical simulation may be considered a hypothesis, a hypothesis that perturbations in the first node in the path”, here, each unique causal path in the first node is representing as a single causation scenario for the first input node).

Regarding claim 15, Chandra in view of Allen in view of Zhang teaches the method of claim 13 as discussed above and Chandra further teaches:
wherein separate causation scenarios are grouped together based on shared nodes having shared values (Chandra: ¶[0042], “A merged graph is generated by merging together all of the pathways traversed up to a specific length in the case of a radial search or by merging the set of pathways that link any of the source nodes to any of the target nodes”. ¶[0058], “the network based on the causal relationships expressed as assertions in the knowledge base”, here, causal relationship is representing as causation scenario, and by merging the set of pathways is representing as scenarios are grouped together based on source and target values).

Regarding claim 16, Chandra in view of Allen in view of Zhang teaches the method of claim 15 as discussed above and Chandra further teaches:
wherein only a portion of the plurality of causation scenarios are presented in step g) based on a likelihood probability assigned to each causation scenario (Chandra: ¶[0102], “to hypothesize pathways and discern complex and subtle cause and effect relationships within a biological system”. ¶[0087], “a probability algorithm is applied to plural hypotheses to assess which hypothetical relationship”, here, discern complex and subtle cause and effect relationships are representing as a portion of causation scenarios).

Regarding claim 17, Chandra in view of Allen in view of Zhang teaches the method of claim 13 as discussed above and Chandra further teaches:
Chandra: ¶[0098], “examine the resulting derived network and choose the most implicated nodes--the ones which are the highest ranking possible causes of the observed data; (4) for that set of nodes, return to the original assembly and run a pathfinding algorithm to find the derived network which is the minimal graph connecting the nodes; and (5) output the resulting derived network as a graph”, here, examine the resulting derived network and choose the most implicated nodes are representing as testable nodes determined by the test).

Regarding claim 18, Chandra in view of Allen in view of Zhang teaches the method of claim 17 as discussed above and Chandra further teaches:
wherein the presentation of the causation scenarios further comprises identifying testable nodes that have a plurality of predicted values in the causation scenarios (Chandra: ¶[0098], “Each predicted value is compared to the actual values to determine how closely the predictions explain the lab data. A correlation can be calculated between the predicted outcome and the actual effect of each treatment”. ¶[0103], “propose testable explanations (models) of the operation of natural systems…to propose new experiments to test the validity of hypotheses”, here, testable models includes testable nodes, and experiment to test the validity of hypothesis is representing predicted value of the causation scenarios).

Regarding claim 19, Chandra in view of Allen in view of Zhang teaches the method of claim 18 as discussed above and Allen further teaches:
Allen: ¶[0098], “the illustrative embodiments may be utilized as part of candidate answer scoring and supporting evidence evaluation so as to generate a ranked listing of candidate answers”, here, candidate answers are representing as test related attributes which includes value of the test and cost those are sorted by candidate answers or test properties).

Regarding claim 20, Chandra in view of Allen in view of Zhang teaches the method of claim 18 as discussed above and Chandra further teaches:
further comprising simulating the results of a particular test by adding the assigned value of a testable node to the set of input values and determining the impact of the assigned value on the causation scenario results (Chandra: Claim 2, “(a) simulating perturbation of said hypothetically responsible nodes; and (b) performing a forward logical simulation within said database from said hypothetically responsible nodes through said relationship descriptors downstream along a path defined by potentially affected nodes to discern the extent to which said simulated perturbation generates the experimentally observed change in said target node”, here, value defined by potentially affected nodes is representing as adding assigned value and determine the impact on the causation scenarios).

Regarding claim 26, Chandra in view of Allen in view of Zhang teaches the method of claim 1 as discussed above and Chandra further teaches:
Chandra: ¶[0069], “The process of traversing backwards through relationships in the knowledge base can be applied iteratively from each subsequent change to yield a tree-like structure of interactions and possible causes”. ¶[0073], “The relationship descriptors for each identified cause are then traversed and the process repeated a specified number of steps until a web of relationships is developed”, here, the process of traversing a tree-like structure is representing as non-Bayesian network, and the process repeated until a specified number of steps is representing as directed loop traversing from a node to stopping node of each change in the loop).

Regarding claim 27, Chandra in view of Allen in view of Zhang teaches the method of claim 1 as discussed above and Chandra further teaches:
wherein a first set of connectors are time- based, requiring time before the impact of the impact data alters the assigned value of the target node, further comprising a plurality of non-default input values, each being associated with a different time, to analyze the potential changes to assigned values over time (Chandra: ¶[0055], “A merged graph is generated by merging together all of the pathways traversed up to a specific length in the case of a radial search or by merging the set of pathways that link any of the source nodes to any of the target nodes. This is accomplished by merging two pathways at a time, until only a single graph containing all nodes and assertions emerges”. ¶[0079], “a logical simulation is performed within the knowledge base from the selected target node, through the relationship descriptors, upstream along a path defined by nodes which affect the state of the target node directly or indirectly to discern a hypothesis potentially explanatory of a cause of the specified change in the target node within the system”, here, the connections are set at a time is representing as connectors are time based and all the values are associated with a different time to analyze the value changes over time).

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Allen in view of Zhang, and further in view of Silver et al. (US 20160314245 A1), hereafter referred to as Silver.

Regarding claim 21, Chandra in view of Allen in view of Zhang teaches the method of claim 1 as discussed above and Chandra further teaches:
wherein a set of nodes are marked as modifiable, further wherein a first node in the causation scenario is determined to be deleterious at its assigned value, further comprising the steps of: i) identify a change in assigned value of the first node that reduces the deleteriousness of the first node value, ii) analyze connections that have the first node as the target node so as to identify ancestor nodes that are both modifiable and can be changed to a new assigned value that is sufficient to cause the change in value in the first nodes, and iii) present the identified ancestor nodes as treatment nodes that potentially can treat the deleteriousness of the first node (Chandra: ¶[0046], “entities represented by nodes and include, but are not limited to, non-covalent binding, adherence, covalent modification, multi-molecular interactions (complexes), cleavage of a covalent bond, conversion, transport, change in state”. ¶[0066], “Logical simulation using the invention may also be applied to analyze the possible pathways between a single source node and a single target node; furthermore, the invention may be applied to multiple source nodes and/or multiple target nodes in a single logical simulation. A logical simulation may be applied to specified class(es) of nodes or of relationship descriptors”. ¶[0099], “Each predicted value is compared to the actual values to determine how closely the predictions explain the lab data. A correlation can be calculated between the predicted outcome and the actual effect of each treatment”, here, nodes are change in state is representing as nodes are modifiable, source node is representing as ancestor node or first node with first value, and the nodes with actual effect of treatment is representing as treatment nodes).
Although, in ¶[0099], Chandra in view of Allen in view of Zhang describes a correlation between the predicted outcome and the actual effect of each treatment node, but does not distinctly disclose:
i) identify a change in assigned value of the first node that reduces the deleteriousness of the first node value, ii) analyze connections that have the first node as the target node so as to identify ancestor nodes that are both modifiable and can be changed to a new assigned value that is sufficient to cause the change in value in the first nodes, and iii) present the identified ancestor nodes as treatment nodes that potentially can treat the deleteriousness of the first node.
However, Silver teaches:
i) identify a change in assigned value of the first node that reduces the deleteriousness of the first node value, ii) analyze connections that have the first node as the target node so as to identify ancestor nodes that are both modifiable and present the identified ancestor nodes as treatment nodes that potentially can treat the deleteriousness of the first node (Silver: ¶[0002], “the present invention relate to predicting the risk that one or more specific allele variants will cause gene dysfunction or deleterious mutations associated with disease or reduced likelihood of surviving”. ¶[0040], “Each node of the neural network may represent a different gene dysfunction component, for example, associated with one or more score(s) and weight(s)”. ¶[0086], “The neural network includes a plurality of nodes (b=1, 2, . . . , B), each node representing a different gene-dysfunction component, for example, associated with one or more sub-likelihoods or subscore(s) S.sub.j.sup.b and associated weight(s) w.sub.j.sup.b. For each of one or more variants, j (j=1, 2, . . . J), the neural network may compute the B dysfunction components or subscores at the nodes…Dynamic embodiments may add new component nodes or update the values for the current nodes”, here, dysfunction component is representing as deleteriousness of the node, and the new component node or updated the values with current nodes is representing as treatment nodes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for establishing an expert system in a computer system of Chandra in view of Allen in view of Zhang with deleteriousness of the first node value of Silver to identify the treatment nodes.
One would be motivated to do so to analyze all the diagnosis dysfunction components to predict the variants, and to optimize the network to improve the accuracy of diagnosis dysfunction of component variants. The cause and effect provides relatively  (Silver: ¶[0054]).

Regarding claim 22, Chandra in view of Allen in view of Zhang in view of Silver teaches the method of claim 21 as discussed above and Silver further teaches:
wherein multiple nodes are determined to be deleterious and multiple treatment nodes are identified (Silver: ¶[0086], “a plurality of nodes (b=1, 2, . . . , B), each node representing a different gene-dysfunction component, for example, associated with one or more sub-likelihoods or subs core(s) S.sub.j.sup.b and associated weight(s) w.sub.j.sup.b. For each of one or more variants, j (j=1, 2, . . . J), the neural network may compute the B dysfunction components”, here, one or more variants of dysfunction components are representing as multiple treatment nodes of deleterious).

Regarding claim 23, Chandra in view of Allen in view of Zhang in view of Silver teaches the method of claim 22 as discussed above and Silver further teaches:
wherein the treatment nodes are root nodes marked as modifiable (Silver: ¶[0089], “The neural network of FIGS. 3A-3D may incorporate an unlimited number B of component dysfunction sub scores (s.sub.j.sup.b) at its nodes…Dynamic embodiments may add new component nodes or update the values for the current nodes”, here, new component nodes or update the values for the current nodes are representing as treatment nodes are modifiable).

Regarding claim 24, Chandra in view of Allen in view of Zhang in view of Silver teaches the method of claim 22 as discussed above and Chandra further teaches:
 (Chandra: ¶[0058], “Logical simulation refers to a class of operations conducted on a knowledge base wherein observed or hypothetical changes are applied to one or more nodes in the knowledge base and the implications of those changes are propagated through the network based on the causal relationships expressed as assertions in the knowledge base”. ¶[0099], “Each predicted value is compared to the actual values to determine how closely the predictions explain the lab data. A correlation can be calculated between the predicted outcome and the actual effect of each treatment”, here, the predicted outcome and the actual effect of each treatment are representing as all the effects including negative side effects of the treatment node).

Regarding claim 25, Chandra in view of Allen in view of Zhang in view of Silver teaches the method of claim 24 as discussed above and Chandra further teaches:
where the multiple treatment nodes are sorted based on the deleteriousness of modifying the assigned value of the treatment node including negative side effects and impact to the first node (Chandra: ¶[0058], “all pathways that exist between the given origin nodes by doing a three-step radial search out from each node. The results of this pathway algorithm can be displayed, for example as a sorted list of pathways starting from the shortest or largest, or as a merged graph”, here, here, result includes treatment node and negative side effect).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These includes:
US 2019/0294633 A1 which describes systems and methods for scenario simulation.
US 2017/0060831 A1 which describes deriving Logical Justification in an Extensible Logical Reasoning System.
NPL: Dynamic probabilistic model-based expert system for fault diagnosis, Leung et al. 7 July 2000

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S BARKAT whose telephone number is 303-297-4302.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126